           Case 19-18315        Doc 82   Filed 12/02/19      Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MARYLAND
                            (Baltimore Division)
IN RE:                             *
APG SUBS, INC.                     * CASE NO. 19-18315-DER
                                   * JOINTLY ADMINISTERED
            Debtors                * Chapter 11 Cases under 19-18315-DER
                                   *
*      *    *      *    *    *     *       *     *      *      *     *                      *

                   NOTICE OF PRIVATE SALE OF BUSINESS ASSETS

HRK Group, Inc., debtor, hereby provides notice of its sale of its equipment, inventory, and
other assets located at store # 6293 at 895 Bay Ridge Road, Annapolis, MD to Mr. Surinder S.
Sandhu pursuant to a Contract of Sale dated November 25, 2019, for the purchase price of
Thirty Thousand Dollars ($30,000.00) which contains as a contingency for the approval of eh
sale by Subway corporate headquarters and for the buyer’s obtaining a five-year lease at
current rent rates. The proceeds of this sale will be paid to Xenith Bank, a division of Atlantic
Union Bank, which holds a lien against the assets to be sold which lien was modified by the
Court’s Consent Cash Collateral Order entered October 7, 2019, as Docket No 57. In
conjunction with this sale, the HRK Group, Inc., has entered into a Management Agreement
by which the buyer shall take over the operation of this store as of December 1, 2019, which
will avoid the debtor corporation’s monetary losses in the Winter. The Contact of Sale and
the Management Agreement have been filed with the Court as Exhibits to this Notice. The
debtor believes the purchase price and contract are fair and reasonable in light of the one offer
actually received by the debtor which had listed the store for sale for more than one year.
        Creditors who oppose the proposed private sale should file their objection in writing
within twenty-one (21) days from the date of this notice, and should send a copy of their
objection to the undersigned attorney on or before December 23, 2019. The objection should
state specifically why the private sale should not take place. If no objection is timely filed,
the sale may take place. If an objection is timely filed, hearing will be held on Monday,
January 13, 2020, at 3;00 p.m. in Courtroom 9D on the Ninth floor of the U.S. Courthouse at
101 W. Lombard Street, Baltimore, MD 21201. Creditors who desire further information
should contact the undersigned attorney for the debtor.

 12/02/19                             /s/ Marc R. Kivitz
Date                                  Marc R. Kivitz
                                      Trial Bar No. 02878
                                      Suite 1330
                                      201 North Charles Street
                                      Baltimore, MD 21201
                                      (410) 625-2300
                                      Facsimile: (410) 576-0140
                                      Email: mkivitz@aol.com
Burrows; HRK SALE NOTICE ANNAPOLIS
